                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            NORTHERN DIVISION
                              No. 2:15-CR-9-1H
                              No. 2:18-CV-20-H



 LANN TJUAN CLANTON,                      )
                                          )
           Petitioner,                    )
                                          )
      v.                                  )
                                          )                  ORDER
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
           Respondent.                    )


      This matter is scheduled for an evidentiary hearing on December 14, 2020, on

Petitioner’s motion to vacate pursuant to 28 U.S.C. § 2255 and the Government’s

motion to dismiss. The court has been advised that due to the COVID-19 pandemic

the United States Marshals Service is experiencing delays in the transportation of

individuals from FCI Fort Dix, where Petitioner is being housed, and that

Petitioner will not be transported to the district in time for the scheduled hearing.

Accordingly, the court hereby CANCELS the evidentiary hearing scheduled for

December 14, 2020, and DIRECTS counsel to confer and submit to the court, on or

before December 28, 2020, three alternative, proposed hearing dates.

      This 11th day of December 2020.



                                       KIMBERLYLY
                                               L Y A. SWANK
                                       United States Magistrate Judge




           Case 2:15-cr-00009-H Document 997 Filed 12/11/20 Page 1 of 1
